Citation Nr: 1046089	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right shoulder degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left distal clavicle fracture.

3.  Entitlement to service connection for bilateral lower 
extremity radiculopathy to include as secondary to service-
connected lumbar spine degenerative disc disease.

4.  Entitlement to service connection for a nasal disorder to 
include sinusitis and a deviated septum.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to July 
2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which granted the Veteran's claims for 
service connection for right shoulder degenerative joint disease 
and residuals of a left distal clavicle fracture, assigning a 
noncompensable initial rating for each disability.  This rating 
decision also denied his claims for service connection for 
sinusitis and bilateral lower extremity radiculopathy, among 
other claims.

A July 2009 rating decision assigned an initial 10 percent rating 
for the Veteran's right shoulder degenerative joint disease and 
residuals of a left distal clavicle fracture.  A separate 10 
percent initial rating for left side ulnar neuropathy was 
assigned in a December 2009 rating decision.  This rating 
decision also denied a claim for service connection for right 
side ulnar neuropathy.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board).  A hearing transcript has been 
associated with the claims file.

The claim for service connection for gastroesophageal reflux 
disease was granted in a July 2009 rating decision, the claim for 
service connection dry eyes was granted in a February 2010 rating 
decision and the claim for service connection for folliculitis 
was granted March 2010 rating decision.  A September 2009 rating 
decision increased the initial rating for obstructive sleep 
apnea.  These rating decisions have not been appealed.  Only the 
instant claims are therefore before the Board for its 
consideration.

Additional evidence pertinent to the claim on appeal was 
submitted in September 2010 and subsequent to the issuance of the 
February 2010 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration. See 38 
C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a nasal 
disorder and increased ratings for left and right shoulder 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not have current lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity 
radiculopathy have not been met.  U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The Veteran was provided with VCAA notice of what evidence was 
required to substantiate his claim for service connection in a 
March 2006 letter.  This letter also informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide.  This letter met the duty to provide preadjudication 
notice the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in a 
March 2006 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim(s). 
38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met its duty to assist the Veteran in developing his 
claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
The Veteran testified in his September 2010 hearing that VA had 
all of his private treatment records are in its possession.  Two 
VA orthopedic examinations and a VA neurological examination have 
been conducted and sufficient medical opinions have been 
obtained.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the September 2010 hearing, the undersigned noted the issues 
and informed.  The Veteran was also asked where and how often he 
was receiving current treatment.  The Board therefore concludes 
that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claim.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service- connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Bilateral Lower Extremities

A January 1981 service entrance examination was negative for any 
relevant abnormalities.  A February 2006 service discharge 
examination noted that the Veteran's lower extremities were 
normal.  In an accompanying Report of Medical History (RMH) the 
Veteran reported that he experienced numbness in his legs while 
laying flat in the mornings.

A June 2006 pre-discharge VA (QTC) examination reflects the 
Veteran's complaints of leg numbness while lying flat on his 
back.  Physical examination was negative for extremity 
ulcerations, edema, stasis dermatitis, clubbing or cyanosis.  
Vascular examination was within normal limits.  Neurological 
examination found motor function and sensory function to be 
within normal limits.  Bilateral knee jerk was 3+ and bilateral 
ankle jerk was 3+.  The examiner diagnosed degenerative disc 
disease of the lumbar spine.

On physical examination by a private physician in September 2008 
treatment note there was decreased pinprick sensation to the 
right ankle and decreased pinprick sensation to the distal foot 
on the left.  The examiner noted that these findings were more 
suggestive of peripheral neuropathy with stocking glove type 
distribution that involved the feet.  Further testing was 
required to determine an etiology.

Private electromyographic (EMG) and nerve conduction velocity 
(NCV) studies conducted later in September 2008 showed normal 
findings in the lower extremities and the physician interpreting 
the studies found no evidence of significant peripheral 
neuropathy.

Sensory and motor examinations were normal during VA outpatient 
treatment in September 2009.  

An October 2009 VA orthopedic examination was negative for 
abnormal sensation in the lower extremities.  Vibration, pain 
(pinprick), light touch and position sense testing were all found 
to be normal in the lower extremities.  Knee jerk and ankle jerk 
reflexes were 2+ bilaterally.  The examiner did not report a 
diagnosis related to the Veteran's lower extremities.

An October 2009 VA neurological examination found that the 
Veteran's bilateral lower extremities were normal for vibration, 
pain, light touch and position sense testing.  Knee and ankle 
jerks were 2+, bilaterally.  There was no muscle atrophy, 
abnormal muscle tone, abnormal bulk, tremors or other abnormal 
movements present.  A diagnosis related to the lower extremities 
was not made.

At the September 2010 hearing, the Veteran testified that he had 
experienced leg numbness nearly every morning toward the end of 
service.  He would experience leg numbness should he lay flat on 
the floor for ten minutes, but was able to recover after five to 
ten minutes of walking.  With the exception of one notation in 
service, he did not have any medical documentation showing that 
his lower back disability was associated with his lower extremity 
numbness.

Analysis

The initial question in this appeal is whether the Veteran has 
current radiculopathy.  Although the Veteran has complained of 
generalized chronic lower extremity numbness throughout the 
course of this appeal, repeated examinations and detailed testing 
has shown no neurologic disability in the lower extremities.  The 
symptoms do not constitute a disability for which service 
connection can be granted without a diagnosed or identifiable 
underlying malady or condition.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of evidence of a current underlying disability, 
service connection cannot be granted on any basis, including as 
secondary to his service-connected lumbar spine disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the evidence is against finding a nexus between the Veteran's 
claimed bilateral lower extremity radiculopathy and service, 
reasonable doubt does not arise and the claims are denied.  38 
U.S.C.A. §5107(b).



ORDER

Entitlement to service connection for bilateral lower extremity 
radiculopathy is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon at 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

Service treatment records document that a defection of a nasal 
septum was performed in March 1982 and numerous subsequent 
complaints of a deviated septum, including in February 1999 and 
March 1999.  Sinusitis was assessed in February 2004 and chronic 
sinus changes were noted in a February 2006 service discharge 
examination.  The June 2006 VA (QTC) examination noted nasal 
obstructions during the physical examination but did not diagnose 
the Veteran with any nasal disorders.  The Veteran testified 
during his September 2010 hearing that he believed a deviated 
septum and sinusitis to be identical disorders.  A new VA 
examination is therefore required to determine whether the 
Veteran suffers from any nasal disorder that is related to 
service.
The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
Veteran's most recent examination to evaluate his shoulder 
disabilities was in August 2009.  At that time the Veteran could 
lift his arm to 170 degrees without pain.  At his September 2010 
hearing, the Veteran reported that he was experiencing pain on 
lifting his arm above shoulder level (approximately 90 degrees).  
He also reported worsening pain.  His testimony provides evidence 
of worsening and requires that VA provide a new examination.
The Veteran also testified that he was scheduled to begin 
chiropractic care for his shoulder disability through VA, and 
that he had undergone an annual physical at VA earlier in 
September 2010.  Records of this treatment are potentially 
relevant to the evaluation of his shoulder disabilities, and VA 
has a duty to obtain them.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of 
the Veteran's treatment at VA for a shoulder 
disability since November 2009.

2.  The RO/AMC should afford the Veteran a VA 
examination to determine whether he has a 
current nasal disorder, including a deviated 
septum or sinusitis, that is related to 
active duty service.  The claims file, 
including a copy of this remand, must be made 
available to, and be reviewed by, the 
examiner.  The examiner should indicate such 
review in the examination report or in an 
addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current nasal 
disorder, including a deviated septum and 
sinusitis, had its onset in service or is 
otherwise related to a disease or injury in 
active duty service. 

The examiner should provide a rationale for 
this opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.  If the examiner rejects the 
Veteran's reports, the examiner should 
provide a reason for doing so.

3.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his right and left shoulder disabilities.  
The examiner should review the claims folder 
and note such review in the examination 
report or addendum.

The examination report should include shoulder 
ranges of motion reported in degrees.  The 
examiner should report the point, if any, in 
the ranges of motion when pain is 
demonstrated.  The examiner should also note 
if there is additional limitation of motion 
due to weakened movement, excess fatigability, 
pain, incoordination or flare-ups.  These 
determinations should be expressed in terms of 
the degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, pain, incoordination or flare-
ups.

The examiner should also note whether there is 
dislocation of the clavicle or scapula, 
nonunion of the clavicle or scapula with loose 
movement; malunion, fibrous union, frequent 
dislocation or false (flail) joint of the 
humerus.

4.  The RO/AMC should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


